Title: To George Washington from Brigadier General William Maxwell, 17 April 1779
From: Maxwell, William
To: Washington, George



Sir
Elizth Town [N.J.] 17th April 1779

I am sory to inform Your Excellency that the night before last 6 soldiers of the 2d Jersey Regt made their escape from New Ark to the Enemy, they were followed very close by way of the cedar Swam[p], and fired on by our party as they were crossing Hackensack; but was a little too late. There was 12 or 13 of them all Sworn to secrecy, they were to have surprised the Guard at New ark Ferry and take the Guard and Boat with them; they had been planing it several nights at a House a little way out of Town, and when there was only five of the party asembled, one of the party concerned came and informed an Officer, who informed Coll De Hart. The sentry at the Colls door was in the plott & Sworn, over heard some words pass between the Coll and Officer, and while the party was collecting he dispatched a soldier, that informed the party and they fled, He has six of them confined that had not then joyn’d the party. If You have any orders respecting them I should be glad to receive them.
I have Your Excellency Favour of the 14th & 15th and shall carefully note the contents.
I have information from New York that there is near 40 Sail of Transports making ready, and it is supposed will sail in a few days for Rhode Island to bring the Troops & Stores from there, this may be all conjecture but it is tolerable currant. There is some Artillery men come to the Island I believe verry few; and a few Troops it is said, I suppose in the place of Buskirks that is gone to plunder on the North River. I have it also that all the Frigates and Privateers that lay in the East River, had turned out to the North River or in that channel and that there had been no lights in the light House for some time past.
I inclose Your Excellency two New York papers of the 13th & 14th Inst. I had also one of the 15th but some person has taken it off my table. It pretends to give a further confirmation of Adm⟨irl⟩ Byrons having obtained a compleat Victory over Count D. Estaing’s Fleet, and that they had Capturd 9 Men of War. It likewise mentions the taking off the Picket at Hackensack, little Ferry. I am Your Excellency Most Obedient Humble Servant
Wm Maxwell
